                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

C.S. SEWELL, M.D. P.C. and                      )
CHRISTOPHER SEWELL, M.D.,                       )
                                                )
        Plaintiffs,                             )
                                                )         NO. 2:17-cv-00062
v.                                              )         CHIEF JUDGE CRENSHAW
                                                )
AMERIGROUP TENNESSEE, INC.                      )
d/b/a AMERIGROUP COMMUNITY                      )
CARE,                                           )
                                                )
        Defendant.                              )

                                 MEMORANDUM OPINION

       Christopher Sewell, M.D. (“Dr. Sewell”), and his medical practice C.S. Sewell, M.D. P.C.

(together “Sewell”) and Amerigroup Tennessee, Inc. d/b/a Amerigroup Community Care

(“Amerigroup”) have filed cross-motions for summary judgment. (Doc. Nos. 81, 84.) Amerigroup

seeks summary judgment on Counts I-IV of the First Amended Complaint and its own

counterclaims for breach of contract and declaratory judgment (“Counterclaims”). (Doc. No. 81 at

1.) Sewell seeks summary judgment in its favor on the Counterclaims and its own declaratory

judgment claim. Each party has filed a response in opposition as well as replies to those competing

responses. (Doc. Nos. 95, 97, 106, 107.) Further, both Sewell and Amerigroup have filed

competing Motions to Strike. (Doc. Nos. 92, 98.) For the reasons stated below, the Court will deny

the instant motions as moot.
                             I. Factual and Procedural Background 1

       Dr. Sewell is a family physician who provides medical care, including allergy-related care,

through his practice—C.S. Sewell, M.D. P.C.—a Tennessee professional corporation with its

principal place of business located at 341 W. Central Avenue, Jamestown, Tennessee. (Doc. No.

42 at 1.) Amerigroup is a Tennessee-based health insurance and managed health contractor that

manages the provision and reimbursement of healthcare services to patients enrolled in

Tennessee’s Medicaid program. (Id. at 2.) In the First Amended Complaint, Sewell asserted claims

for: (1) declaratory judgment; (2) breach of contract; (3) violation of Tennessee’s Prompt Payment

Act; (4) tortious interference with a business relationship; (5) Sherman Anti-Trust Act (“Sherman

Act”) violations; (6) deprivation of federal rights in violation of 42 U.S.C. § 1983; and (7) violation

of First Amendment free speech guarantees. (Id. at 18-29.) Sewell alleged that the Court had

jurisdiction over these claims because: (1) the declaratory judgment, Sherman Act, § 1983, and

First Amendment claims alleged violations of federal law; and (2) the Court retained supplemental

jurisdiction over the remaining state law claims. (Id. at 2.)

       In its answer, Amerigroup included counterclaims for: (1) breach of contract; and (2)

declaratory judgment. (Doc. No. 62 at 40.) Amerigroup argued that the Court had jurisdiction over

these counterclaims based on 28 U.S.C. §§ 1367 (supplemental jurisdiction), 1441(c) (removal of

civil actions), and 2202 (Declaratory Judgment Act). (Id.)

       Amerigroup subsequently filed a Motion to Dismiss Sewell’s claims for declaratory

judgment, tortious interference with a business relationship, Sherman Act violations, and § 1983

and First Amendment violations. (See Doc. No. 43.) Amerigroup also separately moved for partial




       1
         The Court assumes that the parties are familiar with the factual and procedural record and
therefore will discuss only the facts necessary to decide the instant motions.
                                                  2
summary judgment on the remaining claims. (Doc. No. 45.) After briefing, the Court first denied

without prejudice Amerigroup’s partial summary judgment motion because discovery was

ongoing on those claims, and, therefore, they were not ripe for disposition. (See Doc. No. 61.) As

to Amerigroup’s Motion to Dismiss, the Court granted that motion in part, dismissing Sewell’s

Sherman Act, § 1983, and First Amendment claims, but allowing Sewell’s declaratory judgment,

breach of contract, Tennessee Prompt Payment Act, and tortious interference with a business

relationship claims to proceed. (See Doc. No. 67.) After further discovery was conducted, the

parties each filed the instant motions.

                                    II. Jurisdictional Analysis

       Section 1367 of Title 28 of the United States Code provides that “the district court shall

have supplemental jurisdiction over all other claims that are so related to the claims in the action

within such original jurisdiction that they form a part of the same case or controversy.” 28 U.S.C.

§ 1367(a). Here, when considering the claims in the First Amended Complaint, the Court exercised

its supplemental jurisdiction over Sewell’s state law claims because those claims were closely

related to the alleged Sherman Act, § 1983, and First Amendment claims. “The dismissal of

[Sewell’s] federal claims against [Amerigroup], however, requires the [C]ourt to reexamine the

issue of supplemental jurisdiction for state law claims against this defendant.” Smith v. Osceola

Cty., Case No. 1:06-cv-89, 2008 WL 2036826, at *4 (W.D. Mich. May 9, 2008) (reexamining

propriety of exercising supplemental jurisdiction at the summary judgment stage).

       A district court “may decline to exercise supplemental jurisdiction” if it “has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Ford v. Frame, 3

F. App’x 316, 318 (6th Cir. 2001) (“[D]istrict courts possess broad discretion in determining

whether to retain supplemental jurisdiction over state claims once all federal claims are



                                                 3
dismissed.”). “In determining whether to retain jurisdiction over [remaining] state-law claims, a

district court should consider and weigh several factors, including the ‘values of judicial economy,

convenience, fairness, and comity.’” Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir.

2010) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). The Supreme Court

has noted that “in the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered . . . will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Carnegie-Mellon Univ., 484 U.S. at 350 n.7; see also Gamel, 625

F.3d at 952. (“When all federal claims are dismissed before trial, the balance of considerations

usually will point to dismissing the state law claim[.]”) (quoting Musson Theatrical, Inc. v. Fed.

Exp. Corp., 89 F.3d 1244, 1254-55 (6th Cir. 1996)).

       The sole reason that this case is in federal court is that Amerigroup removed it from state

court based upon subject matter jurisdiction arising from Sewell’s “federal claim for violation of

the Patient Protection and Affordable Care Act.” (Doc. No. 1 at 2.) Amerigroup noted that the

Court had original jurisdiction over that claim under 28 U.S.C. § 1331 and supplemental

jurisdiction over Sewell’s state law claims under 28 U.S.C. § 1367. (Id.) As discussed above, after

Sewell amended the Complaint, Amerigroup filed its Motion to Dismiss, and the Court made its

subsequent ruling on that motion, no federal claims are left in the instant action. 2 It is well in



       2
          The Court notes that both Amerigroup and Sewell have asserted claims under the
Declaratory Judgment Act. (See Doc. Nos. 42 at 18, 62 at 43.) With the dismissal of Sewell’s
federal claims, both parties still seek declaratory judgment regarding their rights under the
contracts at issue in this case. (See Doc. Nos. 82 at 26, 85 at 24.) To the extent that either party
relies on the Declaratory Judgment Act to confer this Court with independent jurisdiction, that
reliance is misplaced. The Declaratory Judgment Act, 28 U.S.C. § 2201, provides that “[i]n a case
of actual controversy within its jurisdiction . . . any court of the United States . . . may declare the
rights and other legal relations of any interested party seeking such declaration, whether or not
further relief is or could be sought.” But § 2201 does not create an independent cause of action.
Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950) (holding that “Congress
enlarged the range of remedies available in the federal courts [under the Act] but did not extend
                                                   4
advance of trial. Sewell’s remaining claims (i.e., breach of contract, Tennessee Prompt Payment

Act, tortious interference, and declaratory judgment) are those that Tennessee courts routinely and

skillfully consider. Furthermore, these claims arise in the context of the alleged negative treatment

of a Tennessee physician and professional corporation by a Tennessee insurance company

involved in the administration of Tennessee’s own Medicaid program; the State therefore has an

overwhelming interest in resolving such claims in the first instance. After weighing the relevant

factors, the Court does not find substantial justification to depart from general rule of declining to

exercise supplemental jurisdiction over Sewell’s remaining state law claims.

                                            IV. Conclusion
        For the foregoing reasons, Sewell and Amerigroup’s competing Motions for Summary

Judgment (Doc. Nos. 81, 84) and Motions to Strike (Doc. Nos. 92, 98) will be denied as moot. The

Court will decline to exercise jurisdiction over the only claims remaining in this action—the

parties’ state law claims. The case will be remanded to the Fentress County Chancery Court.

        The Court will file an accompanying order.


                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




their jurisdiction.”) A federal court accordingly “must have jurisdiction already under some other
federal statute” before a plaintiff can “invok[e] the Act.” Toledo v. Jackson, 485 F.3d 836, 839
(6th Cir. 2007). At this juncture, no independent federal claims exist under which this Court has
jurisdiction, and, therefore, the parties’ Declaratory Judgment Act claims do not confer federal
jurisdiction. To the extent that the parties seek declaratory relief, in addition to the other, additional
forms of relief, such relief can be sought in state court.
                                                    5
